 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLondon Chop House, Inc. and Timothy P. O'Neill.Case 7-CA-19098September 30, 1982DECISION AND ORDERBy MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERUpon a charge and an amended charge dulyfiled, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 7, issued a complaint and notice of hearing,dated May 1, 1981, against London Chop House,Inc., hereinafter referred to as Respondent. Thecomplaint alleges that Respondent has engaged in,and is engaging in, certain unfair labor practices af-fecting commerce within the meaning of Sections8(a)(l) and (3) and 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge, and amended charge, and complaint andnotice of hearing were duly served on the parties.Respondent filed an answer to the complaint, deny-ing the commission of any unfair labor practicesand requesting that the complaint be dismissed.Thereafter, the parties entered into a stipulationof facts and jointly petitioned the Board to transferthis proceeding directly to itself for findings offact, conclusions of law, and Order. The partiesstipulated that they waived a hearing before an ad-ministrative law judge, the making of findings offact and conclusions of law by an administrativelaw judge, and the issuance of an administrativelaw judge's decision. The parties also agreed thatno oral testimony was necessary or desired by anyof the parties, and that the charge and amendedcharge, the complaint and notice of hearing, theanswer to the complaint, and the stipulation offacts, including the exhibits attached thereto, con-stituted the entire record in the case.On June 16, 1982, the Board issued its order ap-proving the stipulation and transferring the pro-ceeding to the Board. Thereafter, the GeneralCounsel and Respondent filed briefs in support oftheir positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the stipulation, includ-ing the exhibits, the briefs, and the entire record inthis proceeding, and hereby makes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under, and ex-isting by virtue of, the laws of the State of Michi-gan, engaged in the operation of a restaurant locat-ed at 155 Congress, Detroit, Michigan, which pro-vides food and beverages to the general public.During the year ending December 31, 1980, whichperiod is representative of its operations during alltimes material herein, Respondent, in the normalcourse and conduct of its business operations, de-rived gross revenue in excess of $500,000. Duringthis same period of time, Respondent purchasedand cause to be transported and delivered at itsDetroit place of business beer, wine, liquor, andother goods and materials valued in excess of$100,000, of which goods and materials valued inexcess of $50,000 were transported and delivered toits place of business in Detroit, Michigan, directlyfrom suppliers located outside the State of Michi-gan.The parties stipulated, and we find, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal 24, Hotel, Motel, Restaurant Employees,Cooks and Bartenders Union, herein called theUnion, is, and has been at all times material herein,a labor organization within the meaning of Section2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. FactsOn March 7, 1981,1 following a lawful economicstrike and intervention by a state mediator, Re-spondent and the Union reached tentative accordon the terms of a collective-bargaining agreement.Employee Timothy O'Neill, the Charging Partyherein, served as a member of the Union's bargain-ing committee. While O'Neill personally did notagree to the tentative collective-bargaining agree-ment, he did consent to recommend, in his capacityas a member of the Union's bargaining committeeand as part of the state mediation process, that theUnion's membership ratify the proposed contract.On March 8, the Union conducted a ratificationvote on the proposed contract. O'Neill participatedin the ratification meeting as a member of theUnion's bargaining committee in support of ratifi-I Unless otherwise noted, all dates refer to 1981.264 NLRB No. 83638 LONDON CHOP HOUSE, INC.cation. Thereafter, on March 10, Respondent andthe Union agreed to conduct a second ratificationvote because they believed that a quorum of unitemployees had not been present during the March8 ratification effort. At or about the same time,O'Neill wrote and distributed to fellow employeesan unsigned document informing employees abouthealth care and other issues contained in the pro-posed contract, believing that doing so would makerejection of the contract more likely, because hebelieved that a quorum had been present at theMarch 8 meeting. O'Neill did not secure authoriza-tion from other bargaining committee members, theUnion, or Respondent prior to distributing the doc-ument.In response to O'Neill's actions as outlinedabove, on March 14 Respondent advised O'Neillthat he would be terminated unless he resigned. OnMarch 28, Respondent terminated O'Neill.B. Contentions of the PartiesThe General Counsel contends that it is well set-tled that the protections of the Act extend to activ-ities engaged in by employees in opposition tolabor organizations as well as activities in supportof such organizations, including activities engagedin to oppose ratification of a proposed collective-bargaining agreement. The General Counsel furthercontends that neither O'Neill's status as a memberof the Union's bargaining committee nor his initialagreement to support ratification of the proposedcontract changes this result. Accordingly, the Gen-eral Counsel submits that Respondent's dischargeof O'Neill, an action taken in reprisal for O'Neill'sactivities in opposition to ratification of the pro-posed collective-bargaining agreement, violatedSection 8(a)(3) and (1) of the Act. Similarly, theGeneral Counsel also submits that Respondent'sstatement that it would discharge O'Neill for suchconduct unless he resigned violated Section 8(a)(l)of the Act.Respondent contends that: (1) O'Neill's activitieswere not protected by Section 7 of the Act; (2)O'Neill's actions were an improper and unlawfulinterference with the legitimate business interests ofRespondent and the Union; (3) O'Neill's actionswere morally and ethically reprehensible; and (4)O'Neill's actions were indefensible. Hence, Re-spondent alleges that it had just cause to dischargeO'Neill within the meaning of Section 10(c) of theAct.C. ConclusionsWe agree with the General Counsel that, by dis-charging O'Neill on March 28, Respondent violat-ed Section 8(a)(3) and (1) of the Act. We alsoagree with the General Counsel that Respondent'sMarch 14 threat to discharge O'Neill violated Sec-tion 8(a)(l) of the Act.As contended by the General Counsel, it is es-tablished Board law that the Act protects employ-ees against actions taken in reprisal for their activi-ties in opposition to labor organizations. MargaretAnzalone, Inc., 242 NLRB 879 (1979); Sargent Elec-tric Company, 209 NLRB 630 (1974); Selwyn ShoeManufacturing Company, 172 NLRB 674 (1968).Indeed, we specifically have held that the Act pro-tects employees against reprisals for their activitiesin opposition to contract ratification. Red Cab, Inc.,194 NLRB 279 (1971); Aerodex, Inc., 149 NLRB192 (1964). We further have held that such protec-tion is not lost because the employees, engaged inactivities in opposition to the labor organization,concurrently held official positions in that labor or-ganization. Selwyn Shoe, supra,; Golden State BottlingCompany, Inc. d/b/a Pepsi-Cola Bottling Companyof Sacramento, 147 NLRB 410 (1964). Also, seeAerodex, Inc., supra. Applying these principles tothe facts of the instant case, it is clear that O'Neill'sdistribution of a document portraying the terms ofthe proposed collective-bargaining agreement wasprotected under the Act and, inasmuch as Re-spondent stipulated that it threatened to dischargeand thereafter did discharge O'Neill solely forhaving distributed that document, that the GeneralCounsel established a prima facie case that Re-spondent violated the Act as alleged in the com-plaint.Respondent's argument that it had just cause todischarge O'Neill is, in our opinion, without merit.Contract ratification votes and procedures are in-ternal union affairs upon which an employer is notfree to intrude. The Greensboro News Company, 244NLRB 689 (1979); Martin J. Barry Company, 241NLRB 1011 (1979); North Country Motors, Ltd.,146 NLRB 671 (1964). See also M & M Oldsmobile,Inc., 156 NLRB 903 (1966). The fact that O'Neillinitially supported ratification but later changed hismind and decided to oppose ratification is irrele-vant-both of those decisions, as well as the ac-tions taken in support of them, were protected bythe Act. Thus, we cannot agree with Respondentthat O'Neill's conduct was "ethically and morallyreprehensible." Respondent further argues thatO'Neill's actions were not "concerted" within themeaning of Section 7 of the Act, and were there-fore unprotected. However, the gravamen of theinstant complaint alleged that he was engaged inunion, or intraunion, activity. Accordingly, the factthat O'Neill was acting alone is immaterial to ouranalysis.639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBased on all of the foregoing, we find that Re-spondent violated Section 8(a)(3) and (1) of theAct, as alleged in the complaint.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth above, oc-curring in connection with its operations, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead, and have led, to labor disputes bur-dening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in,and is engaging in, certain unfair labor practices inviolation of Section 8(a)(3) and (1) of the Act, weshall order it to cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.We shall order that Respondent offer TimothyP. O'Neill immediate and full reinstatement to hisformer job or, if his job no longer exists, to a sub-stantially equivalent position, without prejudice tohis seniority or any other rights and privileges pre-viously enjoyed. Moreover, we shall order that Re-spondent make O'Neill whole for any loss of earn-ings he may have suffered as a result of the dis-crimination practiced against him by payment tohim of a sum equal to what he would have earnedfrom the date of his discharge to the date of a bonafide offer of reinstatement, less net interim earningsduring that period. Backpay shall be computed inthe manner prescribed in F. W. Woolworth Compa-ny, 90 NLRB 289 (1950), with interest computed inthe manner set forth in Florida Steel Corporation,231 NLRB 651 (1977).2 We also shall order thatRespondent expunge from its files any reference toO'Neill's unlawful discharge on March 28, andnotify him in writing that this has been done andthat evidence of Respondent's unlawful conductwill not be used as a basis for future personnel ac-tions against him.3The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.2 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).Member Jenkins would award interest on the backpay due based on theformula set forth in his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980).3 Sterling Sugars, Inc., 261 NLRB 472 (1982).2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By threatening to discharge Timothy P.O'Neill on or about March 14, 1981, Respondentinterfered with, restrained, and coerced its employ-ee Timothy P. O'Neill in the exercise of rightsguaranteed him in Section 7 of the Act, and there-by has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(l) ofthe Act.4. By discharging Timothy P. O'Neill on orabout March 28, 1981, for intraunion activities, Re-spondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,London Chop House, Inc., Detroit, Michigan, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminatingagainst any of its employees to discourage themfrom engaging in intraunion activities.(b) Threatening to discharge its employees forhaving engaged in activities protected by Section 7of the Act.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Offer Timothy P. O'Neill immediate and fullreinstatement to his former job or, if that positionno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or otherrights and privileges previously enjoyed, and makehim whole for any losses he may have suffered byreason of the discrimination against him as set forthin the section of this Decision entitled "TheRemedy."(b) Expunge from its files any reference to theunlawful discharge of Timothy P. O'Neill onMarch 28, 1981, and notify him in writing that thishas been done and that evidence of Respondent'sunlawful conduct will not be used as a basis forfuture personnel actions against him.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-640 LONDON CHOP HOUSE, INC.ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its Detroit, Michigan, facility copiesof the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives em-ployees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT discharge, threaten to dis-charge, or otherwise discriminate against anyof our employees for the purpose of discourag-ing their participation in union or intraunionactivities, or in reprisal for having engaged insuch activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL offer Timothy P. O'Neill immedi-ate and full reinstatement to his former job or,if that job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or other rights and privileges previ-ously enjoyed.WE WILL make whole Timothy P. O'Neillfor any loss of pay he may have suffered as aresult of the discrimination against him, withinterest.WE WILL expunge from our files any refer-ence to the discharge of Timothy P. O'Neillon March 28, 1981, and WE WILL notify him,in writing, that this has been done and thatevidence of this unlawful discharge will not beused as a basis for future personnel actionsagainst him.LONDON CHOP HOUSE, INC.641